DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application claims benefit to U.S. Provisional Application No. 62/946,207, filed December 10, 2019. Claims 1-2, 9, 11, 13, 16-17, 19, 22, 25, 28, 31, 345, 37, 38-49, 54-56, 59-65, 68, 71, 85-86, 93-95, 103, 117 are given an earliest effective filing date of December 10, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, 13, 16-17, 19, 22, 25, 28, 31, 34, 37-49, 54-56, 59-65, 68, 71, 85-86, 93-95, 103, 117 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0194841 (“Smith”, published July 12, 2018, PTO-892) in view of US 2014/0234296 (“Sharma”, published August 21, 2014, PTO-892).
Smith teaches a CD3XCD20 bispecific antibody (Ab) (instant claim 1) with three HCDRs for antibody 1 comprised of SEQ ID NOs: 4, 6, and 8 , which are identical to instant SEQ ID NOs: 7, 8, and 9; three HCDRs for antibody 2 comprised of SEQ ID NOs: 12, 14, and 16 (identical to instant SEQ ID NOs: 10, 11, and 12), and three LCDRs comprised of SEQ ID NOs: 20, 22, and 24 (identical to instant SEQ ID NOs: 13, 14, and 15). 
Regarding claims 54-56 and 59-62, Smith teaches an antibody of SEQ ID NOs: 26, 28, 30, and 32 (instant SEQ ID Nos: 16, 17, 18, 19, and 20); for claims 63-64, the prior art teaches a bispecific antibody with heavy constant region isotype IgG1 [0095] or isotype IgG4 [0097]. Smith teaches a bispecific antibody with HCVR for antibody 1 of SEQ ID NO: 37 (instant SEQ ID NO: 1), HCVR for antibody 2 of SEQ ID NO: 40 (instant SEQ ID NO: 2), and common LCVR SEQ ID NO: 35 (instant SEQ ID NO: 3). With regard to claims 65, 68, and 71, Smith teaches a bispecific antibody with HCVR for antibody 1 of SEQ ID NO: 2 (instant SEQ ID NO: 4), LCVR of SEQ ID NO: 18 (instant SEQ ID NO: 6), and HCVR for antibody 2 of SEQ ID NO: 10 (instant SEQ ID NO: 5). 
Smith also teaches a therapeutic formulation for the bispecific antibody of instant claim 1 and that the “Injectable preparations may be prepared by methods publicly known”, including an aqueous medium containing a nonionic surfactant like polysorbate 80 [0229].
Smith does not specifically exemplify the histidine buffer [comprising L-histidine and L-histidine monohydrochloride monohydrate (claim 11)], polysorbate 80 co-solvent, sugar stabilizer (namely, sucrose of claim 17), and pH of 5.8 of instant claim 1. Nor does it disclose the specific concentrations of antibody (claims 2, 22, 25, 28, 31, and 34), buffer (claim 9), polysorbate 80 (claim 13), or sucrose (claim 19); and, the storage stability conferred by this specific formulation (instant claims 37-49).  However, these ingredients were used by those skilled in the art to prepare formulations for human administration, as illustrated by Sharma, who teaches a liquid pharmaceutical formulation for the therapeutic monoclonal antibody anti-PD-1.
Sharma teaches a stable liquid formulation of antibodies directed against the human programmed death receptor PD-1 (or antigen binding fragments thereof) for use in treating various cancers [0002]. 
The reference teaches a liquid pharmaceutical composition comprising [0025]:
An antibody at concentrations of 25-100 mg/ml (vs instantly recited 1-200 mg/ml); which teaches the concentration range of instant claims 2, 22, 25, 28, 31, and 34
Histidine buffer at concentration 10 mM at pH 5-6 (vs instantly recited 5-15 mg/ml, at pH 5.5-6.1, comprised of L-histidine and L-histidine monohydrochloride monohydrate); which teaches the buffer requirements of instant claims 1 and 11
Sucrose at concentration of 70 mg/ml (i.e. 7%) (vs instantly recited 8-12%); which teaches the stabilizer sugar sucrose and concentration range of instant claims 17 and 19.
Polysorbate 80 at concentration 0.2-.2 mg/ml (i.e. 0.02%) (vs instantly recited 0.01-0.5% polysorbate 80); which teaches the organic co-solvent comprising polysorbate 80 and concentration range of claim 13 and 16.
With regard to claims 37-49 and 85, “stable” formulation, as defined by Sharma, “is one in which the protein therein essentially retains its physical stability and/or chemical stability and/or biological activity upon storage” [0082]. More specifically, “a liquid formulation that is a ‘final formulation’ (i.e. one that has not been previously lyophilized) is a pharmaceutical antibody formulation with no significant changes observed at a refrigerated temperature (2-8° C) for at least 3 months,” preferably 6 months-2 years [0084]. Additionally, a "stable" liquid formulation exhibited desired features at temperatures including at 25 °C and 40 °C for periods from 1 month-24 months [0084]. Criteria for stability included, typically, no more than about +/-10% change, preferably about 5%, as measured by SEC-HPLC (i.e. no more than about 10% of clipping is observed, and no more than about 10%, of aggregation is formed) [0084]. Sharma also discloses that protein degradation processes, including oxidation, can alter the protein chemical structure [0086]; therefore, backfilling containers comprised of the pharmaceutical formulation with nitrogen, to minimize exposure of the formulation to oxygen and thus the process of oxidation [0151], would have been an obvious step for the ordinary artisan when preparing a stable antibody formulation.
 The instant formulation comprises components that are routinely used and are at concentrations that are typical of those routinely used in the art for preparation of liquid pharmaceutical antibody formulations. The art teaches a concentration that falls squarely within the claimed range, and there is no evidence of criticality in the instant specification [0011]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to select the recited carriers, excipients, surfactants, and stabilizers of Sharma and adjust their concentrations as needed to produce a stable pharmaceutical formulation of the CD3XCD20 bispecific antibody of Smith. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, in view of the art-recognized need to optimize formulations of therapeutic antibodies, and have a reasonable expectation of success, based on the knowledge and skill in the art and in view of the routine nature of the experimentation involved. This is because antibodies used in humans must be stored and transported prior to use, and attaining reproducible therapeutic levels of the antibody requires a formulation that maintains the bioactivity of the drug during long-term storage [0014]. All sequences of the CD3XCD20 bispecific antibody in the instant claims are taught by Smith. 
It would be expected, absent evidence to the contrary, that providing the antibody of Smith et al in the formulation of Sharma et al would provide stability for storage.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of pH and specific combinations of common components in the instant composition, including the buffer, surfactant, and stabilizer concentrations, requires only routine experimentation for one of ordinary skill in the art. Therefore, given that combination of the claimed components has been previously described, without specific evidence that the indicated concentrations and pH are critical to the formulation, the identification of these properties will not render the subject matter patentable.
For claim 103, Sharma teaches a unit dose vial for a lyophilized powder formulation at 50 mg/vial (vs. the instantly recited 0.1-500 mg); this formulation can be reconstituted with water (Table 4). With regard to claims 117, Sharma teaches the liquid antibody formulation filled in a final container (e.g., glass vial) [0144].
Regarding the kit claim of 95, `To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584 (citing Gulack, 703 F.2d at 1386.  The Federal Circuit in In re Ngai, 70 USPQ2d 1862 (CA FC 2004) stated that adding new printed matter to a known product cannot make the product patentable. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  See MPEP 2112.01 and In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)  (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). Furthermore, the court said, “If we were to adopt Ngai' s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product”.  MPEP 2111.05.  Such is the case here, where a kit comprising a container containing a composition (instant claim 95), a unit dosage form (instant claim 103), and a container containing a pharmaceutical composition comprising the pharmaceutical formulation of instant claim 1 (instant claim 17) are not in a functional relationship with the formulation. Therefore, their combination with the pharmaceutical formulation would have been an obvious addition in view of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9, 11, 13, 16-17, 19, 22, 25, 28, 31, 34, 37-49, 54-56, 59-65, 68, 71, 85-86, 93-95, 103, and 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-61, 65, 68, and 72 of copending Application No. US 20220233690 (having a common applicant) (“Olson”; PTO-892) in view of Sharma. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are direct to overlapping embodiments: a pharmaceutical composition using a CD3 X CD20 bispecific antibody for treating a subject. The bispecific antibody of Olson (CD20 HCVR SEQ ID NO: 1143, CD3 HCVR SEQ ID NO: 1147, and LCVR SEQ ID NO: 1167) is the same of that of the instant application (CD20 HCDR1-3 of SEQ ID NOs: 7, 8, and 9; CD3 HCDR1-3 of SEQ ID NOs: 10, 11, and 12; and LCDR1-3 of SEQ ID NOs: 13, 14, and 15). The instant claims use the open language “comprising” which allows for the addition of another therapeutic. Compared to the instant claims, the copending claims further encompass the coadministration of a CD40 antagonist.
Although the copending application of Olson discloses a pharmaceutical composition and a pharmaceutically acceptable carrier for the CD3 x CD20 bispecific antibody, it does not specifically exemplify the carriers, excipients, stabilizers, and surfactants recited in the instant claims. These ingredients, however, were used by those skilled in the art to prepare formulations for human administration; this is illustrated by Sharma, who teaches a liquid pharmaceutical formulation for the therapeutic monoclonal antibody anti-PD-1 (this is detailed above, see pp 4-6)
The scope of the reference claims is fully encompassed of the instant claims, and therefore, it would have been obvious to one of ordinary skill in the art that the pharmaceutical composition and antibody of Olson are the same as those of the instant application and therefore the applications are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection.

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 4161




/STACEY N MACFARLANE/Examiner, Art Unit 1649